Citation Nr: 0622806	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  98-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to July 
1987.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 1997 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

The veteran does not currently suffer from bilateral hearing 
loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2005).  

The veteran worked on the flight lines as an aircraft 
pneudraulic systems technician during service.  See DD 214.  
Although she denied suffering any loss of hearing, she was 
found to have mild high frequency hearing loss in her right 
ear at the time of her discharge.  See March 1987 reports of 
medical examination and history.  She contends that she 
suffers from bilateral hearing loss as a result of service.  
See May 1997 VA Form 21-526; December 1997 VA Form 21-4138.  

The veteran underwent a VA compensation and pension (C&P) 
audio examination in July 2005, at which time her claims file 
was reviewed.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
5
20
LEFT
10
10
15
20
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Diagnostic and clinical tests were performed and the veteran 
was diagnosed with normal bilateral hearing.  The VA examiner 
noted that based on audiologic test results, there was no 
need for medical follow-up for the ear or hearing problem 
which, if treated, might cause a change in hearing threshold 
levels.  

The medical evidence of record establishes that the veteran 
does not currently suffer from a bilateral hearing loss 
disability as defined in 38 C.F.R. § 3.385.  Consequently, 
the veteran's claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's claim was remanded twice in order to effect 
compliance with the duties to notify and assist.  Pursuant to 
the January 2005 remand, the veteran was advised of the 
necessary evidence to substantiate her claim; that the RO 
would assist her in obtaining additional information and 
evidence; of the responsibilities on both her part and VA's 
in developing the claim; and to send any pertinent evidence 
in her possession.  See February 2005 letter.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
At 187.  The veteran was also provided notice as to the 
appropriate disability rating and effective date of any grant 
of service connection pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See April 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service and VA treatment records have 
been obtained and the veteran was afforded an appropriate VA 
examination in connection with her claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


